DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-9 and 20-22 in the reply filed on 02 June 2022 is acknowledged. Applicant’s election without traverse of species 2, claim 5 in the reply filed on 02 June 2022 is acknowledged.
Claims 10-15 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2022.
Claims 6-8 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2022.
Claims 1-5 and 9 are currently under examination on the merits.

Priority
Acknowledgment is made of applicant’s claim for priority based on applications EP18175623.0 filed 06/01/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement

	
The information disclosure statement filed 06/02/2022 has been considered.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.  MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, a sequence listing incorporation by reference paragraph in the specification lists is missing.  Correction is needed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the fusion component comprises….a component of the replication initiation complex or replication complex”.  It is unclear if the component of the replication initiation complex or replication complex is the binding domain for an origin or replication or an additional component of the fusion protein.  The lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aird (Aird et al. Communications Biology, vol. 1, no. 1, 31 May 2018).
Regarding claims 1, and 3-4 Aird teaches strategies to enhance homology-directed repair [abstract].  Arid teaches that by covalently tethering the DNA donor template to the Cas9-guide RNA ribonucleoprotein (RNP) HDR efficiency could be enhanced by guaranteeing the presence of the donor DNA at the site of the DSB with the RNP complex.  Arid teaches fusion protein comprising Cas9 (i.e. an endonuclease with an endonuclease domain) and PCV Rep protein, a replication initiator protein (i.e. a component of a replication initiation complex with a binding domain for an origin of replication) with a covalently attached donor ssODN. [pg. 2, col. 2, para 2; Figs. 1 and 2; pg. 5, col.1, para 1]. 
Regarding claim 2, Arid teaches that Cas9 specifically targets sites in the genome to produce double stranded breaks (i.e. cleaves a target in a sequence specific manner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aird (Aird et al. Communications Biology, vol. 1, no. 1, 31 May 2018) as applied to claims 1-4 and further in view of Joung (WO2016/054326 A1).
The teaching of Aird are discussed above as applied to claims 1-4 and similarly apply to claims 5 and 9.
Arid does not teach a nucleic acid encoding a second fusion protein comprising a 5' to 3' DNA exonuclease domain and an RNA binding domain.
Regarding claim 5 and 9, Joung teaches methods to improve the absolute rate of homology-directed repair (HDR) and/or to improve the relative rate of HDR compared with non-homologous end joining (NHEJ) [abstract]. Joung teaches a fusion protein that consists of a HDR-associated factor fused to an RNA-binding proteins (e.g., MS2 or Csy4) that can interact with a specific RNA sequence (has a RNA binding domain) appended to the end of a guide RNA sequence [pg. 17, lines 23-25; Fig. 3d]. Joung teaches this fusion protein works with Cas9 nucleases [pg. 17, lines 22-25].  Joung teaches that the 5’ to 3’ exonuclease EXO1, DNA2, Apollo are HDR-associated factors [pg. 14, line 23-pg. 15, line 24].   Joung teaches that the 5’ exonuclease activity acts antagonistically to NHEJ-repair events [pg. 15, lines 23-24] and produce 3’ ends that are ideal substrates for HDR [pg. 15, lines 1-2; pg. 19, lines 23-24]. Joung teaches nucleic acids encoding the fusion protein [pg. 31, lines 3-5].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to add the nucleic acid of Joung to the nucleic acid of Aird to make a nucleic acid composition comprising a nucleic acid encoding a first fusion protein comprising Cas9 and PCV Rep and a nucleic acid encoding a second protein encoding a fusion protein comprising EXO1 or DNA2 and an RNA binding protein (MS2 or Csy4).  In this system, the second fusion protein would bind the gRNA of first fusion protein bringing the exonuclease in proximity to create a cleavage substrate that is preferable to HDR-mediated repair.  One of ordinary skill in the art would have been motivated to make the modification in order to improve HDR.   One of ordinary skill in the prior art would have a reasonable expectation of success since Aird and Joung each teach fusion proteins used in methods to enhance HDR.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 29 of copending Application No. 15733853 (co-pending application). Although the claims at issue are not identical they are not patentably distinct from each other because the claims of the copending application anticipates the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 29 of copending Application No. 15733853 (co-pending application) in view of Aird (Aird et al. Communications Biology, vol. 1, no. 1, 31 May 2018).   
The copending application teach all the limitation of the current claims except where the endonuclease is Cas9, cleaving a target in a sequence specific manner and where the fusion protein comprises a component of the replication initiation complex or replication complex.
The teachings of Aird are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of the copending application where the fusion protein comprises the Cas9 endonuclease and the PCV Rep protein replication initiation complex component.   One of ordinary skill in the art would have been motivated to make the modification in order to improve HDR since Aird teaches the use of a fusion protein comprising Cas9 and PCV Rep protein to enhance HDR. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675